In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-348 CV

____________________


IN RE LEON DALE VESSELL-BALL




Original Proceeding



MEMORANDUM OPINION
	Leon Dale Vessell-Ball seeks mandamus relief to compel the trial court to rule upon
his motion for judgment nunc pro tunc.  See Ex parte Ybarra, 149 S.W.3d 147, 148-49 (Tex.
Crim. App. 2004).  On July 18, 2007, we notified the relator that his petition did not comply
with appellate rules governing service of original proceedings on the respondent and real
party in interest.  See Tex. R. App. P. 9.5(e), 52.2.  We also notified the relator that he must
either pay the filing fee or establish his inability to pay.  See Tex. R. App. P. 20.1.  We
provided an extension of time.  The relator neither filed a declaration of inability to pay costs
in this proceeding nor certified that he mailed a copy of the petition to the respondent and the
real party in interest. 
	The relator has not shown that he is entitled to mandamus relief from this Court.  See
In re Lewis, No. 07-04-432-CV, 2004 WL 2074306, at *1 (Tex. App.--Amarillo, Sep. 17,
2004, orig. proceeding [mand. denied]); In re Hensler, 27 S.W.3d 719, 720 (Tex. App.--Waco 2000, orig. proceeding).  Accordingly, we deny relief on the petition for writ of
mandamus.
	PETITION DENIED.
									PER CURIAM

Opinion Delivered September 13, 2007

Before Gaultney, Kreger, and Horton, JJ.